Case 2:19-cv-08094-GW-E Document 33 Filed 02/18/20 Page 1 of 5 Page ID #:581



 1   ALEXANDER M. CHEMERS, CA Bar No. 263726
     alexander.chemers@ogletree.com
 2   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 3   400 South Hope Street, Suite 1200
 4   Los Angeles, CA 90071
     Telephone: 213-239-9800
 5   Facsimile: 213-239-9045
 6   JARED L. PALMER, CA Bar No. 287974
     jared.palmer@ogletree.com
 7   J.P. SCHREIBER, CA Bar No. 317829
     john.schreiber@ogletree.com
 8   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 9   Steuart Tower, Suite 1300
10
     One Market Plaza
     San Francisco, CA 94105
11   Telephone: 415-442-4810
     Facsimile: 415-442-4870
12
   Attorneys for Defendants
13 FLOWERS FOODS, INC., FLOWERS BAKING
   CO. OF MODESTO, LLC, and FLOWERS
14 BAKING CO. OF HENDERSON, LLC

15                        UNITED STATES DISTRICT COURT
16                      CENTRAL DISTRICT OF CALIFORNIA
17
   RAUL JAMES BARBOZA, MANUEL                Case No. 2:19-cv-08094-GW (Ex)
18 MARQUEZ, FRANCIS REAPORT,
   MATTHEW BLEHM, LARRY
19 LUNDVALL, EDWARD SMITH,                   STIPULATION REQUESTING STAY
   GARY HAYES, MICHAEL                       PENDING MEDIATION AND
20 MARTINSON and GABRIEL                     CONTINUANCE OF TRIAL DATE
   FIERRO,
21
                Plaintiffs,                  Judge:              Hon. George H. Wu
22                                           Complaint Filed:    August 6, 2019
          v.                                 Date of Removal:    September 18, 2019
23                                           Trial:              September 15, 2020
24 FLOWERS FOODS, INC., FLOWERS
   BAKING CO. OF MODESTO LLC,
25 and FLOWERS BAKING CO. OF
   HENDERSON LLC.,
26
                Defendants.
27

28

                                                            Case No. 2:19-cv-08094-GW (Ex)
       STIPULATION REQUESTING STAY PENDING MEDIATION AND CONTINUANCE OF TRIAL DATE
Case 2:19-cv-08094-GW-E Document 33 Filed 02/18/20 Page 2 of 5 Page ID #:582



 1                                      STIPULATION
 2         Plaintiffs RAUL JAMES BARBOZA, MANUEL MARQUEZ, FRANCIS
 3   REAPORT, MATTHEW BLEHM, LARRY LUNDVALL, EDWARD SMITH,
 4   GARY HAYES, MICHAEL MARTINSON and GABRIEL FIERRO (“Plaintiffs”)
 5   and Defendants FLOWERS FOODS, INC., FLOWERS BAKING CO. OF
 6   MODESTO, LLC, and FLOWERS BAKING CO. OF HENDERSON, LLC
 7   (“Defendants”) (collectively, the “Parties”) by and through their respective
 8   undersigned counsel, hereby jointly present this Stipulation as follows:
 9         WHEREAS, Plaintiffs filed their complaint in the Superior Court for Los
10   Angeles County on August 6, 2019, and Defendants filed their answer to the
11   complaint in the Superior Court for Los Angeles County on September 17, 2019;
12         WHEREAS, Defendants removed this action to this Court on September 18,
13   2019, from the Superior Court for Los Angeles County;
14         WHEREAS, Plaintiffs represented in the Parties’ Joint Rule 26(f) Report they
15   intended to file an early motion for partial summary judgment on Plaintiffs’
16   employment status under California law (ECF No. 15 at 3:10-11);
17         WHEREAS, Defendants filed a Motion to Stay this Action Pending the
18   Resolution of Whether the “ABC” Test Applies Retroactively and Whether the
19   FAAAA Preempts the “ABC” Test on November 18, 2019 (“Motion to Stay”);
20         WHEREAS, Defendants served Plaintiffs with discovery requests on
21   November 26, 2019, for purposes of opposing Plaintiffs’ anticipated early motion for
22   partial summary judgment on employment status;
23         WHEREAS, Defendants’ Motion to Stay came on for hearing on February 3,
24   2020, but was continued to February 20, 2020, to allow the Parties an opportunity to
25   submit supplemental briefing regarding recent appeals relating to whether the
26   “ABC” Test is preempted by the FAAAA;
27         WHEREAS, on February 14, 2020, the Parties agreed to attend an early
28   mediation with mediator Hunter Hughes, Esq., scheduled for June 23, 2020;

                                              1               Case No. 2:19-cv-08094-GW (Ex)
         STIPULATION REQUESTING STAY PENDING MEDIATION AND CONTINUANCE OF TRIAL DATE
Case 2:19-cv-08094-GW-E Document 33 Filed 02/18/20 Page 3 of 5 Page ID #:583



 1         WHEREAS, in light of the scheduled mediation and desire to focus the
 2   Parties’ efforts on preparing for mediation, the Parties wish to continue the February
 3   20, 2020 hearing on Defendants’ pending Motion to Stay until one week after the
 4   June 23, 2020 mediation date or as soon thereafter as practicable for the Court;
 5         WHEREAS, until the Court rules on Defendants’ Motion to Stay, the Parties
 6   agree to stay all litigation except that Plaintiffs will provide substantive responses
 7   and objections to Defendants’ outstanding written discovery requests by March 23,
 8   2020, for Defendants’ use at mediation;
 9         WHEREAS, if the mediation is unsuccessful and Defendants’ Motion to Stay
10   is denied, Defendants will depose each of the Plaintiffs within 60 days of the Court’s
11   ruling on Defendants’ Motion to Stay;
12         WHEREAS, in light of the agreed upon stay and mediation, the Parties request
13   the current trial date of September 15, 2020, be taken off calendar and a new trial
14   date be set at a Case Management Conference to be held after the Court’s ruling on
15   Defendants’ Motion to Stay.
16         THEREFORE, THE PARTIES HEREBY AGREE AND STIPULATE THAT:
17         1.     The hearing on Defendants’ Motion to Stay scheduled for February 20,
18   2020, should be continued until at least one week after the Parties’ June 23, 2020
19   mediation;
20         2.     Until the Court rules on Defendants’ Motion to Stay, all litigation will
21   be stayed except that Plaintiffs will provide substantive responses and objections to
22   Defendants’ outstanding written discovery requests by March 23, 2020, for
23   Defendants’ use at mediation;
24         3.     If the June 23, 2020 mediation is unsuccessful and Defendants’ Motion
25   to Stay is denied, Defendants will depose each of the Plaintiffs within 60 days of the
26   Court’s ruling on Defendants’ Motion to Stay;
27         4.     In light of the mediation and stay, the current trial date of September 15,
28   2020, should be taken off calendar and a new trial date should be set at a Case

                                              2               Case No. 2:19-cv-08094-GW (Ex)
         STIPULATION REQUESTING STAY PENDING MEDIATION AND CONTINUANCE OF TRIAL DATE
Case 2:19-cv-08094-GW-E Document 33 Filed 02/18/20 Page 4 of 5 Page ID #:584



 1   Management Conference to be held after the Court’s ruling on Defendants’ Motion
 2   to Stay.
 3         IT IS SO STIPULATED:
 4

 5

 6   DATED: February 18, 2020               RUKIN, HYLAND & RIGGIN, LLP
 7

 8                                          By: /s/ Peter Rukin
                                                PETER RUKIN
 9                                              VALERIE BRENDER
10
     DATED: February 18, 2020               LEONARD CARDER, LLP
11

12
                                            By: /s/ Aaron Kaufman
13                                              AARON KAUFMANN
                                                ELIZABETH GROPMAN
14
                                            Attorneys for Plaintiffs
15                                          RAUL JAMES BARBOZA, MANUEL
                                            MARQUEZ, FRANCIS REAPORT,
16                                          MATTHEW BLEHM, LARRY LUNDVALL,
                                            EDWARD SMITH, GARY HAYES,
17                                          MICHAEL MARTINSON and GABRIEL
                                            FIERRO
18

19   DATED: February 18, 2020               OGLETREE, DEAKINS, NASH, SMOAK &
                                            STEWART, P.C.
20

21
                                            By: /s/ Jared L. Palmer
22                                              ALEXANDER M. CHEMERS
                                                JARED L. PALMER
23                                              J.P. SCHREIBER
24                                          Attorneys for Defendants
                                            FLOWERS FOODS, INC., FLOWERS
25                                          BAKING CO. OF MODESTO, LLC, and
                                            FLOWERS BAKING CO. OF
26                                          HENDERSON, LLC
27

28

                                              3               Case No. 2:19-cv-08094-GW (Ex)
         STIPULATION REQUESTING STAY PENDING MEDIATION AND CONTINUANCE OF TRIAL DATE
Case 2:19-cv-08094-GW-E Document 33 Filed 02/18/20 Page 5 of 5 Page ID #:585



 1         Pursuant to Central District of California Local Rule 5-4.3.4(a)(2)(i), I certify
 2   that all other signatories listed, and on whose behalf this document is submitted,
 3   concur in the filing's content and have authorized the filing.
 4

 5   DATED: February 18, 2020                OGLETREE, DEAKINS, NASH, SMOAK &
                                             STEWART, P.C.
 6

 7
                                             By: /s/ Jared L. Palmer
 8                                               ALEXANDER M. CHEMERS
                                                 JARED L. PALMER
 9                                               J.P. SCHREIBER
10                                           Attorneys for Defendants
                                             FLOWERS FOODS, INC., FLOWERS
11                                           BAKING CO. OF MODESTO, LLC, and
                                             FLOWERS BAKING CO. OF
12                                           HENDERSON, LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                              4               Case No. 2:19-cv-08094-GW (Ex)
         STIPULATION REQUESTING STAY PENDING MEDIATION AND CONTINUANCE OF TRIAL DATE
